DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Status Identifier
Claim Number(s)
Currently Amended
1
Original
2
Previously Presented
4, 9,11
Withdrawn
5-7, 12
Cancelled
3, 8, 10



In the reply filed 02/01/2022, instant claims had the status identifiers as listed above and the pending claims are examined in this office action.
Election/Restriction
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 5-7 and 12, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 08/17/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Molly Chen on May 2, 2022.

The application has been amended as follows: 

Please AMEND claim 5 as follows.
Claim 5. A method for manufacturing [[a]] the non-oriented electrical steel sheet of claim 1, the method comprising: 
hot rolling a steel slab having the chemical composition according to claim 1 to achieve a hot rolled steel sheet, 
optionally conducting hot-band annealing, 
subjecting the  steel sheet to one cold rolling or two or more cold rollings including an intermediate annealing therebetween to achieve a cold rolled steel sheet with a final sheet thickness, and then
subjecting the cold rolled steel sheet to finish annealing,
wherein an atmosphere in the finish annealing is a mixed gas formed of one or two or more gases selected from the group consisting of N2, H2, and rare gases, and a N2 content in the atmosphere in the finish annealing is not more than 20 vol %.

Please CANCEL claim 11.
Response to Affidavit or Declaration under 37 CFR 1.132
The declaration under 37 CFR 1.132 filed 02/01/2022 is sufficient to overcome the rejection of claims 1-2, 4 and 9 based upon WO 2013/046661 A1 via its US English equivalent US 2014/0345751 A1 of Oda (US'751) under 35 U.S.C. 103.

Allowable Subject Matter
Claims 1-2, 4-7, 9 and 12 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Instant claims, namely claim 1, requires a non-oriented electrical steel sheet with a specific compositional range for its constituent elements wherein the steel sheet has a number density of Al precipitates having a size ranging from 50 to 500 nm and present in a region below a surface of a cross section of the steel sheet by a depth of not more than 2.0 μm is not more than 0.010/μm2.  Although the prior art of record, WO 2013/046661 A1 via its US English equivalent US 2014/0345751 A1 of Oda (US'751), teaches a non-oriented electrical steel sheet comprising a specific chemical composition, the prior art does not teach of Al precipitates as required by the instant claims. Further, the instant specification along with declaration points out that an atmosphere in the finish annealing is a mixed gas formed of one or two or more gases selected from the group consisting of N2, H2, and rare gases, and a N2 content in the atmosphere in the finish annealing is not more than 20 vol % is required to attain the claimed properties whereas the prior art teaches of [0016] [0043] “finish annealing in an atmosphere of 10% H2 and 90% N2 at 1000° C” [0021] “finish annealing at 1000° C. for 10 seconds in an atmosphere of 20% H2 and 80% N2 ” thereby making the instant claim and its dependents distinct from the prior art of record.

Applicant’s arguments, see page 6, filed 02/01/2022, along with the declaration under 37 CFR 1.132 filed 02/01/2022 with respect to the rejections as stated in the prior action of a) Claims 1, 2, 4 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 of U.S. Patent No. US 9466411 B2, b) Claims 1, 2, 4 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-2 of U.S. Patent No. US 9767946 B2, c) Claims 1, 2, 4 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-3 of U.S. Patent No. US 10026534 B2, d) Claims 1-4 and 8-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-4 of U.S. Patent No. US 11104973 B2 and e) Claims 1-4 and 8-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-4 of U.S. Patent No. US 11136645 B2 have been fully considered and are persuasive.  The rejections has been withdrawn. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030. The examiner can normally be reached M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733